Citation Nr: 1816645	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-35 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial compensable evaluation for pseudofolliculitis barbae.

2.  Entitlement to an increased evaluation in excess of 10 percent for or cervical spine degenerative disc disease with right upper extremity radiculopathy.

3.  Entitlement to an increased evaluation in excess of 10 percent for left knee degenerative-type tear in the medial horn of the medial meniscus.

4.  Entitlement to an increased evaluation for total right knee replacement (previously rated as instability status-post anterior cruciate ligament reconstruction with fractured patella right knee and degenerative joint disease right knee), 30 percent disabling effective June 1, 2017.

5.  Entitlement to an increased evaluation in excess of 20 percent for instability, status-post anterior cruciate ligament reconstruction with fractured patella, right knee, prior to April 13, 2016.

6.  Entitlement to an increased evaluation in excess of 10 percent for degenerative joint disease, right knee, prior to April 13, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1976 to April 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2010, November 2013, December 2013, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was provided with an in-person hearing via Travel Board before the undersigned Veterans Law Judge (VLJ) on August 2017.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Knee

The Veteran was provided with a VA examination addendum opinion for his right knee in December 2013.  The VA examiner reviewed the evidence of record regarding the Veteran's right knee and stated that he experienced flare-ups.  The examiner stated that it is likely that flare-ups cause limitation of function; however, he could not report additional range of motion loss during flare-ups without resorting to mere speculation as this would require an examination during a flare-up.

It is noted that, when examining orthopedic disabilities, the examiner should offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  Sharp, 29 Vet. App. 26.  Additionally, a medical opinion that such an estimate cannot be provided without resort to speculation is not adequate unless it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It must be clear that the examiner has considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones, 23 Vet. App. at 390.  The physician must clearly identify precisely what facts cannot be determined.  Jones, 23 Vet. App. at 390.

Here, the VA examiner, although positing that it is likely that the Veteran's reported flare-ups would cause loss of range of motion, did not fully explain why he would have to resort to mere speculation to estimate the degree of such loss or whether such was predicated on a lack of knowledge among the medical community at large or merely his own insufficient knowledge.  Rather, he indicated that he could not do it simply because the Veteran was not experiencing flare-ups at time of the examination.

In order to fully assess the effects of the Veteran's flare-ups and determine whether current evaluations are appropriate, a more complete discussion by the VA examiner is necessary in this regard.  Thus, the Board finds that the Veteran's claims file should be returned to the 2013 VA examiner (if available) in order to provide an addendum opinion for the issue of reported flare-ups and the extent to which it is not medically feasible due to a lack of knowledge among the medical community at large to discuss any potential functional impacts of flare-ups without resort to mere speculation.  A complete rationale must be provided.

Pseudofolliculitis Barbae

The Veteran was last provided with a VA examination for his pseudofoculitis barbae in November 2013.  At that examination, the examiner found that the Veteran was currently asymptomatic and that the condition covered less than 5 percent of his body area or affected area.

Since that examination, the Veteran reported experiencing flare-ups of his condition and that it has now spread to a greater area of his body, to include his neck.

Although the November 2013 VA examination was adequate at its respective time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 § C.F.R. § 3.159 (2017).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the November 2013 VA examination.  Furthermore, the last VA examination of record is over 4 years old. As such, it is necessary to obtain a new examination in order to assess the current effects of the Veteran's pseudofolliculitis barbae.

Cervical Spine, Left Knee, and Right Knee

The Veteran has also claimed that his cervical spine, left knee, and right knee disabilities are worse than reflected in his previous August 2014 and July 2016 VA examinations.  Again, as stated above, although these prior examinations were adequate at their respective times, their contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled. 

Accordingly, a new examination is warranted.  

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all relevant recent clinical records of the Veteran's treatment at VA facilities since the last Statement of the Case.

2.  Thereafter, return the Veteran's claims file to the VA examiner who conducted the 2013 VA examination of the Veteran's right knee.  If that examiner is no longer available, then the claims file should be forwarded to another appropriate VA examiner to provide the requested opinion.  The record, to include a copy of the claims file, should be made available to the examiner.

If possible, the examiner should further explain how he initially determined that it was likely that flare-ups cause limitation of function.  Additionally, the examiner should further explain why he cannot estimate any values for loss of motion during flare-ups without resorting to mere speculation.  The examiner must explain whether this inability is predicated on a lack of knowledge among the medical community at large or the insufficient knowledge of the specific examiner.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case

3.  Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service-connected pseudofolliculitis barbae.  The record, to include a copy of the claims file, should be made available to the examiner.

The examiner should take into account the Veteran's lay statements regard the worsening of his condition, particularly the spreading of his skin irritation from his face to his neck as well as experiencing intermittent periods of flare-ups.

4.  Schedule the Veteran for a VA examination to determine the nature, severity, and extent of his current pathology associated with his service-connected cervical spine and bilateral knee disabilities.  The record, to include a copy of the claims file, should be made available to the examiner, who is requested to accomplish the following: 

(a) Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) To the extent possible, the examiner should indicate whether the Veteran experiences likely functional loss due to pain in the cervical spine/bilateral knees and/or any of the other symptoms during flare-ups and/or with repeated use.  This should be expressed in terms of additional motion loss.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




